 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 347 
In the House of Representatives, U. S.,

May 18, 2009
 
RESOLUTION 
Congratulating Averett University in Danville, Virginia, for 150 years of service and leadership to the United States. 
 
 
Whereas in 1859, Union Female College, the forerunner of Averett University was established to provide educational opportunities for young women who did not have many educational opportunities; 
Whereas the name Averett College was officially adopted to honor the institution's early founders; 
Whereas in 1971, Averett became a fully accredited, coeducational, 4-year institution of higher education; 
Whereas in 1980, Averett awarded its first master's degrees; 
Whereas in 1988, Averett became the first institution of higher education in Virginia to offer an innovative, accelerated program for working adults who wished to earn advanced degrees; 
Whereas in 2001, Averett College officially became known as Averett University in recognition of its growth; 
Whereas Averett University enrolls more than 2,450 students from 25 states and 12 countries and employs more than 350 people statewide; 
Whereas Averett University offers 32 undergraduate majors and master's degree programs in business and education; 
Whereas Averett University confers nearly 800 degrees each year; 
Whereas Averett University serves students on its main campus in Danville, Virginia, and at 20 other locations around the Commonwealth; 
Whereas Averett University has 13 NCAA III athletic teams that have won various championships, including a national championship in golf; and 
Whereas Averett University has been led by 23 presidents and is currently led by Dr. Tiffany McKillip Franks: Now, therefore, be it  
 
That Congress congratulates Averett University in Danville, Virginia, for 150 years of service and leadership to the United States. 
 
Lorraine C. Miller,Clerk.
